DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.

Specification
The title of the invention is not descriptive or does not appear to describe the invention recited in the claims.  A new title is required that is clearly indicative of the invention to which the claims are directed.  

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites “of the private discussion” on line 2 which appears to be a typo for “of the private discussion thread”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-4, 7, 9-10, and 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Covell et al. (U.S. Patent No. 7480259, hereinafter “Covell”) in view of Okada et al. (U.S. Patent No. 6393461, hereinafter “Okada”).

Claims 1 and 14:
Covell discloses a system for online communication comprising: 
a memory for storing a plurality of posts (Column 12, Lines 36-45; Computer 500 includes data storage features such as a computer usable volatile memory unit 504); 
one or more processors in communication with the memory (Column 12, Lines 32-34; Computer system 500 comprises one or more central processors 501), the one or more processors configured to: 
create, at a content node, a location for a private discussion thread (“parallel conversation”) (Column 3, Lines 37-39; The managing entity 120 is used to establish a second communications path referred to herein as a parallel conversation or aside, inferring that a location in memory of the managing entity 120 is established to store information about said second communications path); 
receive one or more posts from a user for the private discussion thread (Column 3, Lines 45-48; Once the managing entity has established the second communications path 130, the parallel conversation allows the people included in the parallel conversation to discuss their side topic); 
receive a share request (“invitation”) from the user, wherein the share request includes at least one instruction for sharing one or more posts of the private discussion thread with one or more users (Column 8, Lines 33-36; If the conversation thread is initialized as a private-parallel conversation, the conversation is handled by the managing entity as a closed line and is made available to non-participant members only by invitation); 
receive, from at least one user of the one or more users, a request to access the one or more posts of the private discussion thread (Column 8, Lines 37-39; If a user wants to join other members of a private discussion, the user contacts the managing entity and requests access to the private-parallel conversation); and 
provide access, for the at least one user, to the one or more posts of the private discussion thread (Column 8, Lines 42-45; The initiator or another member then advises the managing entity to either admit the user or deny the user admittance).

Covell does not appear to disclose: 
storing, at the location of the content node, the one or more posts for the private discussion thread. 

Okada discloses storing, at the location of the content node (Column 5, Lines 8-9; The server computer 140 acts as a chat server 141 of the chat system), one or more posts for a discussion thread (Column 4, Lines 64-66; The chat system produces a log file at a predetermined channel of the chat system during a chat session between the plurality of client workstations and the server computer). 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Covell’s managing entity with the features of Okada’s chat server in order to allow users to view the contents of a log file produced during a chat session when not connected to the chat server/system (Okada, Column 1, Lines 34-38). 

The method of claim 1 is implemented by the system of claim 14 and is therefore rejected with the same rationale.

Claim 2:
Covell in view of Okada further discloses wherein the location for the private discussion thread is created in response to a request from the user (Covell, Column 6, Lines 16-18; A user accesses an explicit GUI for starting new breakout sessions), and wherein the private discussion thread comprises one of a plurality of private discussion threads (Covell, Column 6, Lines 5-6; Parallel threads of conversation may be initiated and run simultaneously), each of the plurality of private discussion threads being identified by a characteristic selected from the group consisting of title, subject, and description (Covell, Column 10, Lines 6-10; The private conversation may be used to discuss items such as personnel in the meeting (e.g., performance, accomplishments, leadership, teamwork, etc.), private ideas that others in the meeting environment have no need to know, or the like).

Claim 3:
Covell in view of Okada further discloses providing a representation of the one or more posts for display on a device of each of the one or more users (Covell, Column 5, Lines 18-19 and 24-25; Remote collaboration 200 includes visual screens 250.  The remote collaboration provides audio, video, and text capabilities), and wherein the one or more posts includes information selected from the group consisting of title, subject, text body, associated files, feed items, and links (Covell, Column 10, Lines 6-10; The private conversation (or posts) may be used to discuss items such as personnel in the meeting (e.g., performance, accomplishments, leadership, teamwork, etc.), private ideas that others in the meeting environment have no need to know, or the like).

Claim 4:
Covell in view of Okada further discloses wherein the at least one user comprises a public user (Covell, Column 6, Lines 20-23; The user access and explicit GUI for starting new private-aside sessions with an explicit request forwarded only to the desired participants in the closed-audience lines of communication.  The desired participants are considered “public” with regard to a private-aside session until by become active participants within the private-aside session).

Claim 7:
Covell in view of Okada further discloses wherein the at least one user is granted access to the one or more posts after granting access to the at least one user (Covell, Column 8, Lines 37-39 and 45-46; If a user wants to join other members of a private discussion, the user contacts the managing entity and requests access to the private-parallel conversation.  If the user is admitted, the managing entity then informs the other members of the new presence.  The newly admitted user is then granted access to the posts received after being granted access). 

Claim 9:
Covell in view of Okada further discloses wherein the at least one user is granted permission to post information to the private discussion thread (Covell, Column 3, Lines 45-48; Once the managing entity has established the second communications path 130, the parallel conversation allows the people included in the parallel conversation to discuss (or post about) their side topic).

Claim 10:
Covell in view of Okada further discloses wherein the share request specifies the at least one user and permissions granted to the at least one user (Covell, Column 6, Lines 20-23; The users access an explicit GUI for starting new private-side sessions with an explicit request forwarded only to the desired participants in the closed-audience lines of conversation (permission to view and post)).

Claim 15:
Covell in view of Okada further discloses wherein the user only has access to the stored one or more posts of the private discussion prior to providing access to the at least one user (Covell, Column 8, Lines 33-36; If the conversation thread is initialized as a private-parallel conversation, the conversation is handled by the managing entity as a closed line and is made available to non-participant members only by invitation). 

Claim 16:
Covell in view of Okada further discloses wherein the stored private discussion thread is maintained at the location of the content node (Okada, Column 14, Lines 56-57; The agent may be provided in the server computer 11) after the user and the at least one user no longer accesses the private discussion thread (Okada, Column 6, Lines 1-4; Even when the client workstation of concern is not connected to the channel of the chat system, the log file is retained in the storage part on the agent). 

The motivation to combine Covell and Okada is the same as recited in the rejection of claim 1. 

Claim 17:
Covell in view of Okada further discloses wherein the at least one user accesses the one or more posts of the private discussion thread without communicating with the user (Covell, Column 6, Lines 48-51; An automatic inference of a new request for a private aside results in a request for a new closed-audience private conversation to the managing entity, including the identities of the initiating and approached participants.  Thus, approached participants do not need to communicate with the initiating participant to access the one or more posts). 

Claim 18:
Covell in view of Okada further discloses wherein the at least one user accesses the one or more posts of the private discussion thread at the location of the content node (Okada, Column 4, Lines 64-66; The chat system produces a log file at a predetermined channel of the chat system during a chat session between the plurality of client workstations and the server computer) (Okada, Column 4, Line 67 – Column 5, Line 3; Chat records of the log file are sequentially displayed on the monitor of the client workstation of concern on the order of receiving of the chat records at the client workstation of concern). 

The motivation to combine Covell and Okada is the same as recited in the rejection of claim 1. 

Claim 5-6, 8, and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Covell et al. (U.S. Patent No. 7480259, hereinafter “Covell”) in view of Okada et al. (U.S. Patent No. 6393461, hereinafter “Okada”); further in view of Jou (U.S. Patent Application Publication No. 2005/0209999, hereinafter “Jou”).

Claim 5:
Covell in view of Okada discloses the method as recited in claim 1.

Covell in view of Okada does not appear to disclose wherein the at least one user is granted access to contacts of the user listed in a social network.

Jou discloses wherein the at least one user is granted access to contacts of the user listed in a social network (§ 0026, Lines 1-2 and 5-8; The present invention is directed to the ability to specify groups of friends in a social networking program.  Each of these groups share common resources, such as a bulletin board and the ability to send and receive group-wide messages.  For example, with bulletin boards, the members of a group can post to the bulletin board).

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Covell and Okada with the teachings of Jou in order to provide functionality that allows a user to specify groups of friends and to give each such group special access privileges (Jou, § 0006, Lines 16-19). 

Claim 6:
Covell in view of Okada discloses the method as recited in claim 1.

Covell in view of Okada does not appear to disclose wherein the at least one user is granted access to the history of the posts of the private discussion thread. 

Jou discloses wherein the at least one user is granted access to the history of the posts of the private discussion thread (§ 0068, Lines 9-11; A user can prevent non-members of his personal private group from not only posting, but viewing the bulletin board postings.  It follows that members of the personal private group would be able to post new messages and view bulletin board postings). 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Covell and Okada with the teachings of Jou in order to provide functionality that allows a user to specify groups of friends and to give each such group special access privileges (Jou, § 0006, Lines 16-19). 

Claim 8:
Covell in view of Okada discloses the method as recited in claim 1.

Covell in view of Okada does not appear to disclose wherein the at least one user is granted permission to only view the one or more posts. 

Jou discloses wherein the at least one user is granted permission to only view the one or more posts (§ 0051, Lines 1-4; If a user sets an entry in his personal profile as private, then only those users that are granted special personal profile view permission will be able to view such entries). 

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Covell and Okada’s system by integrating Jou’s personal profile in order to provide the user with absolute control over his online information (Jou, § 0068, Lines 11-13). 

Claim 11:
Covell in view of Okada discloses the method as recited in claims 1 and 10.

Covell in view of Okada does not appear to disclose wherein the one or more users includes only first-degree friends of the user on a social network.

Jou discloses wherein the one or more users includes only first-degree friends of the user on a social network (§ 0005, Lines 3-4; Each user’s profile shows the friends of the user) (§ 0026, Lines 1-2; The present invention is directed to the ability to specify groups of friends in a social networking program).

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Covell and Okada’s users to integrate Jou’s specified friends which has the advantage over known social networking paradigms, where the paradigm has been to treat all friends of a given user as a single group (Jou, § 0026, Lines 8-11). 

Claim 12:
Covell in view of Okada discloses the method as recited in claim 1.

Covell in view of Okada does not appear to disclose wherein the one or more users comprising connected users, unconnected users, or a combination thereof, and wherein the providing access further comprising filtering the posts by a particular user to only be accessible to the connected users.

Jou discloses wherein the one or more users comprising connected users, unconnected users, or a combination thereof (§ 0026, Lines 1-2 and 5-7; The present invention is directed to the ability to specify groups of friends in a social networking program.  Each of these groups share common resources, such as a bulletin board and the ability to send and receive group-wide messages), and wherein the providing access further comprising filtering the posts by a particular user to only be accessible to the connected users (§ 0068, Lines 9-11; A user can prevent non-members of his personal private group from not only posting, but viewing the bulletin board postings so it follows that members of the personal private group would be able to post new messages and view bulletin board postings).

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Covell and Okada with the teachings of Jou in order to provide functionality that allows a user to specify groups of friends and to give each such group special access privileges (Jou, § 0006, Lines 16-19). 

Claim 13:
Covell in view of Okada discloses the method as recited in claim 1.

Covell in view of Okada does not appear to disclose:
receiving an edit share request; and
associating the private discussion thread with feed formatted content in accordance with the edit share request, wherein providing access further comprises providing access to the one or more posts of the private discussion thread based on the share request and the edit share request.

Jou discloses: 
receiving an edit share request (§ 0068, Lines 5-7; Only people within a respective personal group can post to the respective group’s bulletin board); and
associating the private discussion thread with feed formatted content (“bulletin board postings”) in accordance with the edit share request, wherein providing access (“view”) further comprises providing access to the one or more posts of the private discussion thread based on the share request and the edit share request (§ 0068, Lines 9-11; A user can prevent non-members of his personal private group from not only posting, but viewing the bulletin board postings so it follows that members of the personal private group would be able to post new messages and view bulletin board postings.  Additionally, it follows that the combination of Covell, Okada, and Jou would result in providing access to the private discussion thread (which includes associated post information) based on the share request (as disclosed by Covell) and the edit share request (as disclosed by Jou)).

At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Covell and Okada’s method with the teaching of Jou in order to allow people to interact with each other online, posting new topics and replying to someone else’s topics (Jou, § 0068, Lines 1-3) and provide the user with absolute control over his bulletin board (Jou, § 0068, Lines 11-13). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 on pages 6-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As detailed in the rejection of claims 1 and 14 above, Okada discloses storing one or more posts for a discussion thread at a content node.  One of ordinary skill at the time the invention was made would have been motivated to modify Covell’s managing entity with the features of Okada’s chat server in order to allow users to view the contents of a log file produced during a chat session when not connected to the chat server/system (Okada, Column 1, Lines 34-38). 
Claim 1 has been rejected under 35 USC 103 as detailed above.  Claims 15-18 have also been rejected under 35 USC 103 as detailed above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 6608636 (Roseman) – Server-based virtual conferencing comprising a common display functions as a “conference table”, where parties can “write” on the table and “whisper” to each other without the knowledge of the other parties. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452